--------------------------------------------------------------------------------

Exhibit 10.1

 
[image00001.jpg]
 STATE BOARD OF ADMINISTRATION  OF FLORIDA  1801 HERMITAGE BOULEVARDTALLAHASSEE,
FLORIDA 32308  (850) 488-4406  POST OFFICE BOX 13300 32317-3300  reimbursement
contract  Effective: June 1,2017 (Contract)  between  mac
scott  GOVERNOR  CHAIR  JEFF ATWATER  CHIEF FINANCIAL OFFICER  PAM
BONDI  ATTORNEY GENERAL  ASH WILLIAMSexecutive DIRECTOR & CIO  FEDERATED
NATIONAL INSURANCE COMPANY  (Company)  NAIC # 10790  and  THE STATE BOARD OF
ADMINISTRATION OF THE STATE OF FLORIDA (SBA)WHICH ADMINISTERS THE FLORIDA
HURRICANE CATASTROPHE FUND (FHCF)  PREAMBLE  The Legislature of the State of
Florida has enacted Section 215.555, Florida Statutes (Statute), whichdirects
the SBA to administer the FHCF. This Contract, consisting of the principal
document entitledReimbursement Contract, addressing the mandatory FHCF coverage,
and Addenda, is subject to theStatute and to any administrative rale adopted
pursuant thereto, and is not intended to be in conflicttherewith. All provisions
in the principal document are equally applicable to each Addendum
unlessspecifically superseded by one of the Addenda.  In consideration of the
promises set forth in this Contract, the parties agree as follows:  ARTICLE I -
SCOPE OF AGREEMENT  As a condition precedent to the SBA’s obligations under this
Contract, the Company, an AuthorizedInsurer or an entity writing Covered
Policies under Section 627.351, Florida Statutes, in the State ofFlorida, shall
report to the SBA in a specified format the business it writes which is
described in thisContract as Covered Policies.  The terms of this Contract shall
determine the rights and obligations of the parties. This Contract
providesreimbursement to the Company under certain circumstances, as described
herein, and does not provide orextend insurance or reinsurance coverage to any
person, firm, corporation or other entity. The SBA shallreimburse the Company
for its Ultimate Net Loss on Covered Policies, which were in force and in
effectat the time of the Covered Event(s) causing the Loss, in excess of the
Company’s Retention as a result ofeach Covered Event commencing during the
Contract Vear, to the extent funds are available, all ashereinafter defined.  1
FHCF-20I7K  Rule 19-S.OIO F.A.C. 
 

--------------------------------------------------------------------------------

[image00002.jpg]
 ARTICLE II - PARTIES TO THE CONTRACT  This Contract is solely between the
Company and the SBA which administers the FHCF. In no instanceshall any insured
of the Company or any claimant against an insured of the Company, or any other
thirdparty, have any rights under this Contract, except as provided in Article
XV. The SBA will only disbursefunds to die Company, except as provided for in
Article XV, The Company shall not, without the priorapproval of the Office of
Insurance Regulation, sell, assign, or transfer to any third party, in return
for afee or other consideration any sums the FHCF pays under diis Contract or
the right to receive such sums.  ARTICLE III-TERM  (1) The term of this Contract
shall apply to Losses from Covered Events which commence during the period from
12:00:01 a.m., Eastern Time, June 1, 2017, to12:00 midnight. Eastern Time, May
31, 2018 (Contract Year). Pursuant to the terms of this Contract, the SBA shall
not be liable for Losses from Covered Events which commence after the effective
time and date of expiration or termination. Should this Contract expire or
terminate while a Covered Event is in progress, the SBA shall be responsible for
such Covered Event in progress in the same manner and to the same extent it
would have been responsible had die Contract expired the day following die
conclusion of the Covered Event in progress.  (2) The Company is required to
designate a coverage level, make die required selections, and return this fully
executed Contract to the FHCF Administrator so that the Contract is received by
the FHCF Administrator no later than 5 p.m,, Central Time, March 1, 2017.
Failure to do so shall result in the Company’s coverage level under this
Contract being deemed as follows;  (a) For Companies that are a member of a
National Association of Insurance Commissioners (NAIC) group, die same coverage
level selected by the other Companies of the same NAIC group shall be deemed. If
executed Contracts for none of the members of an NAIC group have been received
by the FHCF Administrator, the coverage level from the prior Contract Year shall
be deemed.  (b) For Companies that are not a member of an NAIC group under which
other Companies are active participants in the FHCF, the coverage level from the
prior Contract Year shall be deemed,  (c) For New Participants, as that term is
defined in Article V(21), that are a member of an NAIC group, the same coverage
level selected by the other Companies of the same NAIC group shall be
deemed.  (d) For New Participants that are not a member of an NAIC group under
which odier Companies are active participants in the FHCF, the 45%, 75% or 90%
coverage levels may be selected providing that the FHCF Administrator receives
executed Contracts within 30 calendar days of the effective date of the first
Covered Policy, otherwise, the 45% coverage level shall be deemed.  (3) Failure
by the Company to meet the requirements of this Article may result in referral
to the Office of Insurance Regulation.  ARTICLE IV - LIABILITY OF THE FHCF  (1)
The SBA shall reimburse the Company, with respect to each Covered Event
commencing during the Contract Year for the “Reimbursement Percentage” elected,
this percentage times the amount of Ultimate Net Loss paid by the Company in
excess of the Company’s Retention, as adjusted pursuant to Article V(28), plus
5% of the reimbursed Losses for Loss Adjustment Expense Reimbursement,  (2) The
Reimbursement Percentage will be 45% or 75% or 90%, at the Company’s option as
elected under Article XIX.  FHCF-2017K  2  Rule 19-8.010 F.A.C. 
 

--------------------------------------------------------------------------------

[image00003.jpg]
 (3) The aggregate liability of the FHCF with respect to all Reimbursement
Contracts covering this  Contract Year shall not exceed die limit set forth
under Section 215.555(4)(c)L, Florida Statutes. Forspecifics regarding
reimbursement calculations, see section (3)(c) of Article X.  (4) Upon the
occurrence of a Covered Event, the SB A shall evaluate the potential Losses to
the FHCF  and the FHCF’s capacity at the time of the event. The initial
Projected Payout Multiple used toreimburse the Company for its Losses shall not
exceed the Projected Payout Multiple as calculatedbased on the capacity needed
to provide the FHCF’s coverage. If it appears that the EstimatedClaims-Paying
Capacity may be exceeded, the SB A shall reduce the projected payout factors
ormultiples for determining each participating insurer’s projected payout
uniformly among all insurersto reflect the Estimated Claims-Paying
Capacity.  (5) Reimbursement amounts shall not be reduced by reinsurance paid or
payable to the Company from  other sources. Once die Company’s limit of coverage
has been exhausted, the Company will not beentitled to further
reimbursements.  (6) After the end of the calendar year, the SB A shall notify
insurers of die estimated Borrowing  Capacity and the Balance of the Fund as of
December 31. In May and October of each year, the SBAshall publish in die
Florida Administrative Register a statement of the FHCF’s estimated
BorrowingCapacity, Estimated Claims-Paying Capacity, and die projected Balance
of the Fund as ofDecember 31.  (7) The obligation of the SBA with respect to all
Contracts covering a particular Contract Year shall not  exceed the Balance of
the Fund as of December 31 of that Contract Year, together witii themaximum
amount the SBA is able to raise through the issuance of revenue bonds or through
othermeans available to the SBA under Section 215,555, Florida Statutes, up to
the limit in accordancewith Section 23 5.555(4)(c)l. and (6), Florida Statutes.
The obligations and the liability of the SBAare more fully described in Rule
19-8,013, Florida Administrative Code (F.A.C.).  ARTICLE V - DEFINITIONS  (1)
Actual Claims-Paying Capacity of the FHCF  This term means the sum of the
Balance of the Fund as of December 31 of a Contract Year, plus anyreinsurance
purchased by the FHCF, plus the amount the SBA is able to raise through the
issuance ofrevenue bonds, or through other means available by law to the SBA, up
to the limit in accordancewith Section 215.555(4)(c)l. and (6), Florida
Statutes.  (2) Aetna daily Indicated  This term means, with respect to Premiums
paid by Companies for reimbursement provided by theFHCF, an amount determined in
accordance with the definition provided in Section 215.555(2)(a),Florida
Statutes.  (3) Additional Living Expense (ALE)  ALE Losses covered by the FHCF
are not to exceed 40 percent of the insured value of a ResidentialStructure or
its contents based on the coverage provided in the policy. Fair rental value,
loss of rents,or business interruption losses are not covered by the FHCF.  (4)
Administrator  This term means the entity with which the SBA contracts to
perform administrative tasks associatedwith the operations of the FHCF. The
Administrator is Paragon Strategic Solutions Inc,,8200Tower, 5600 West 83rd
Street, Suite 1100, Minneapolis, Minnesota 55437, The telephone number is(800)
689-3863, and the facsimile number is (800) 264-0492.  FHCF-2017K  3  Rule
19-8.010 F.A.C. 
 

--------------------------------------------------------------------------------

[image00004.jpg]
 (5) Authorized Insurer  This term is defined in Section 624.09(1), Florida
Statutes,  (6) Borrowing Capacity  This term means the amount of funds which are
able to be raised by the issuance of revenue bonds orthrough other financing
mechanisms, less bond issuance expenses and reserves.  (7) Citizens Property
Insurance Corporation (Citizens)  This term means Citizens Property Insurance
Corporation as created under Section 627.351(6),Florida Statutes, For tire
purposes of(he FHCF, Citizens Property Insurance Corporationincorporates two
accounts, (a) the coastal account and (b) the personal lines and commercial
lines  accounts. Each account is treated by the FHCF as if it were a separate
participating insurer with itsown reportable exposures, Reimbursement Premium,
Retention, and Ultimate Net Loss.  (8) Contract  This term means this
Reimbursement Contract for the current Contract Year.  (9) Covered Event  This
term means any one storm declared to be a hurricane by the National Hurricane
Center whichcauses insured losses in Florida. A Covered Event begins when a
hurricane causes damage in Floridawhile it is a hurricane and continues
throughout any subsequent downgrades in storm status by dieNational Hurricane
Center regardless of whether the hurricane makes landfall. Any storm, includinga
tropical storm, which does not become a hurricane is not a Covered
Event.  (10)Covered Policy or Covered Policies  (a) Covered Policy, as defined
in Section 215.555(2)(c), Florida Statutes, is further clarified to mean only
that portion of a binder, policy or contract of insurance that insures real or
personal property located in the State of Florida to the extent such policy
insures a Residential Structure or the contents of a Residential Structure,
located in the State of Florida.  (b) Due to the specialized nature of the
definition of Covered Policies, Covered Policies are not limited to only one
line of business in the Company’s annual statement required to he filed by
Section624.424, Florida Statutes. Instead, Covered Policies are found in several
lines of business on the Company’s annual statement. Covered Policies will at a
minimum be reported in the Company’s statutory annual statement as:  1. Fire  2.
Allied Lines  3. Farmowners Multiple Peril  4. Homeowners Multiple Peril  5.
Commercial Multiple Peril (non liability portion, covering condominiums
and  apartments)  6. Inland Marine  Note that where particular insurance
exposures, e.g., mobile homes, are reported on an annualstatement is not
dispositive of whether or not the exposure is a Covered Policy.  (c) This
definition applies only to the first-party property section of a policy
pertaining strictly to the structure, its contents, appurtenant structures, or
ALE coverage.  (d) Covered Policy also includes any collateral protection
insurance policy covering personal residences which protects both the borrower’s
and the lender’s financial interest, in an amount at least equal to the coverage
for the dwelling in place under the lapsed homeowner’s policy, if such policy
can be accurately reported as required in Section 215.555(5), Florida Statutes.
A Company will be deemed to be able to accurately report data if the required
data, as specified in the Premium Formula adopted in Section 215,555(5), Florida
Statutes, is available,  (e) See Article VI for specific
exclusions.  FHCF-2017K  4  Rule 19-8.010 F.A.C. 
 

--------------------------------------------------------------------------------

[image00005.jpg]
 (11) Deductible Buy-Back Policy  This term means a specific policy that
provides coverage to a policyholder for some portion of thepolicyholder’s
deductible under a policy issued by another insurer.  (12) Estimated
Claims-Paying Capacity of the FHCF  This term means the sum of the projected
Balance of the Fund as of December 31 of a ContractYear, plus any reinsurance
purchased by the FHCF, plus the most recent estimate of the BorrowingCapacity of
the FHCF, determined pursuant to Section 215.555(4)(c), Florida Statutes.  (13)
Excess Policy  This term, for the purposes of this Contract, means a policy that
provides insurance protection forlarge commercial property risks and that
provides a layer of coverage above a primary layer (whichis insured by a
different insurer) that acts much the same as a very large deductible.  (14)
Florid a Department of Financial Services  This term means the Florida
regulatory agency, created pursuant to Section 20.121, FloridaStatutes, which is
charged with regulating the Florida insurance market and administering
theFlorida Insurance Code.  (15) Florida Insurance Code  This term means those
chapters identified in Section 624.01, Florida Statutes, which are designatedas
the Florida Insurance Code.  (16) Formula or the Premium Formula  This term
means tire Formula approved by the SB A for the purpose of determining the
ActuariallyIndicated Premium to be paid to the FHCF. The Premium Formula is
defined as an approach ormethodology which leads to the creation of premium
rates. The Formula shall, pursuant to Section215.555(5)(b), Florida Statutes,
include a cash build-up factor in the amount specified therein.  (17) Fund
Balance or Balance of the Fund as of December 31  These terms mean the amount of
assets available to pay claims, not including any bondingproceeds, resulting
from Covered Events which occurred during the Contract Year.  (18) Insurer
Group  For purposes of the coverage option election in Section 2I5.555(4)(b),
Florida Statutes, InsurerGroup means the group designation assigned by the
National Association of InsuranceCommissioners (NA1C) for purposes of filing
consolidated financial statements. A Company is amember of a group as designated
by the NAIC until such Company is assigned another groupdesignation or is no
longer a member of a group recognized by the NAIC.  (19) Loss  “Loss” or
“Losses” means incurred losses under a Covered Policy from a Covered Event,
includingAdditional Living Expenses not to exceed 40 percent of the insured
value of a Residential Structureor its contents and amounts paid as fees on
behalf of or inuring to the benefit of a policyholder.  “Loss” excludes
allocated or unallocated loss adjustment expenses and also excludes any item
forwhich this Contract does not provide reimbursement pursuant to the exclusions
in Article VI,  (20) Loss Adjustment Expense Reimbursement  (a) Loss Adjustment
Expense Reimbursement shall be 5% of the reimbursed Losses under this Contract
as provided in Article TV, pursuant to Section 215.555(4)(b)l., Florida
Statutes.  (b) The 5% Loss Adjustment Expense Reimbursement is included in the
total Payout Multiple applied to each Company.  (21) New Participants)  This
term means all Companies which begin writing Covered Policies on or after the
beginning ofthe Contract Year. A Company that removes exposure from Citizens
pursuant to an assumptionagreement effective on or after June 1 and had written
no other Covered Policies before June 1 isalso considered a New
Participant,  FHCF-20I7K  5  Rule 19-8.010 F.A.C. 
 

--------------------------------------------------------------------------------

[image00006.jpg]
 (22) Office of Insurance Regulation  This term means that office within the
Department of Financial Seivices and which was created inSection 20.121(3),
Florida Statutes.  (23) Payout Multiple  This term means the multiple as
calculated in accordance with Section 215.555(4) (c), FloridaStatutes, which is
derived by dividing the single season Claims-Paying Capacity of the FHCF bythe
total aggregate industry Reimbursement Premium for the FHCF for the Contract
Year billed asof December 31 of the Contact Year, Die final Payout Multiple is
determined onceReimbursement Premiums have been billed as of December 31 and the
amount of bond proceedshas been determined.  (24) Premium  This term means the
same as Reimbursement Premium.  (25) Projected Payout Multiple  The Projected
Payout Multiple is used to calculate a Company’s projected payout pursuant
toSection 215,555(4)(d)2., Florida Statutes. The Projected Payout Multiple is
derived by dividing theestimated single season Claims-Paying Capacity of the
FHCF by the estimated total aggregateindustry Reimbursement Premium for the FHCF
for the Contract Year. The Company’sReimbursement Premium as paid to the SB A
for the Contract Year is multiplied by the ProjectedPayout Multiple to estimate
the Company’s coverage from the FHCF for the Contract Year.  (26) Reimbursement
Premium  This term means the Premium determined by multiplying each $1,000 of
insured value reported bythe Company in accordance with Section 215.555(5)(b),
Florida Statutes, by the rate as derivedfrom the Premium Formula, as described
in Rule 19-8.028, F.A.C.  (27) Residential Structures  This term means units or
buildings used exclusively or predominantly for dwelling or
habitationaloccupancies, including the primary structure and appurtenant
structures insured under the samepolicy and any other structures covered under
endorsements associated with a policy covering aresidential structure. For the
purpose of this Contract, a single structure which includes a mix ofcommercial
habitational and commercial non-habitational occupancies, and which is insured
undera commercial policy, is considered a Residential Structure if 50% or more
of the total insured valueof the structure is used for habitational occupancies.
Covered Residential Structures do not includeany structures listed under Article
VI.  (28) Retention  This term means the amount of Losses from a Covered Event
which must be incurred by theCompany before it is eligible for reimbursement
from the FHCF.  (a) When the Company incurs Losses from one or two Covered
Events during the Contract Year, the Company’s full Retention shall be applied
to each of the Covered Events.  (b) When the Company incurs Losses from more
than two Covered Events during tire Contract Year-, the Company’s full Retention
shall be applied to each of the two Covered Events causing the largest Losses
for the Company. For each other Covered Event resulting in Losses, the Company’s
Retention shall be reduced to one-third of its full Retention.  1. All
reimbursement of Losses for each Covered Event shall be based on the Company’s
full Retention until December 31 of the Contract Year. Adjustments to reflect a
reduction to one-third of die full Retention shall be made on or after January1
of the Contract Year provided the Company reports its Losses as specified in
this Contract.  2. Adjustments to the Company’s Retention shall be based upon
its paid and outstanding Losses as reported on the Company’s Proof of Loss
Reports, but shall not include incurred but not reported Losses. The Company’s
Proof of Loss Reports shall be used to determine  FHCF-2017K  6  Rule 19-8.010
F.A.C. 
 

--------------------------------------------------------------------------------

[image00007.jpg]
 which Covered Events constitute die Company’s two largest Covered Events. After
thisinitial determination, any subsequent adjustments shall be made quarterly by
the SB A onlyif the Proof of Loss Reports reveal that loss development patterns
have resulted in a change  in the order of Covered Events entitled to the
reduction to one-third of the full Retention,  (c)The Company’s full Retention
is established in accordance with the provisions of Section 215.555(2)(e),
Florida Statutes, and shall be determined by multiplying the Retention Multiple
by the Company’s Reimbursement Premium for the Contract Year,  (29) Retention
Multiple  (a) The Retention Multiple is applied to the Company’s Reimbursement
Premium to determine the Company’s Retention. The Retention Multiple for the
2017/2018 Contract Year shall be equal to $4.5 billion, adjusted based upon the
reported exposure for the 2015/203 6 Contract Year to reflect the percentage
growth in exposure to the FF1CF since 2004, divided by the estimated total
industry Reimbursement Premium at the 90% reimbursement percentage level for the
Contract Year as determined by the SB A.  (b) The Retention Multiple shall be
adjusted to reflect the reimbursement percentage elected by the Company under
this Contract as follows:  1. If the Company elects a 90% reimbursement
percentage, the adjusted Retention Multiple is 100% of the amount determined
under (29) (a) above;  2. If the Company elects a 75% reimbursement percentage,
the adjusted Retention Multiple is 120% of the amount determined under (29) (a)
above; or  3. If the Company elects a 45% reimbursement percentage, the adjusted
Retention Multiple is 200% of the amount determined under (29) (a) above.  (30)
Ultimate Net Loss  (a) This term means all Losses under Covered Policies in
force at the time of a Covered Event prior to the application of the Company’s
Retention and reimbursement percentage, and excluding loss adjustment expense
and any exclusions under Article VI.  (b) The Company’s Ultimate Net Loss shall
be determined in accordance with the deductible level as specified under the
policy sustaining the Loss without talcing into consideration any deductible
discounts or deductible waivers.  (c) Salvages and all other recoveries,
excluding reinsurance recoveries, shall be first deducted from such Loss to
arrive at the amount of liability attaching hereunder,  (d) All salvages,
recoveries or payments recovered or received subsequent to a Loss settlement
under this Contract shall be applied as if recovered or received prior to the
aforesaid settlement and all necessary adjustments shall be made by the parties
hereto.  (e) Nothing in this clause shall be construed to mean that Losses under
this Contract are not recoverable until the Company’s Ultimate Net Loss has been
ascertained.  (f) The SBA shall be subrogated to the rights of the Company to
the extent of its reimbursement of the Company. The Company agrees to assist and
cooperate with the SBA in all respects as regards such subrogation. The Company
further agrees to undertake such actions as may be necessary to enforce its
rights of salvage and subrogation, and its rights, if any, against other
insurers as respects any claim, loss, or payment arising out of a Covered
Event.  ARTICLE VI - EXCLUSIONS  This Contract does not provide reimbursement
for:  (1) Any losses not defined as being within the scope of a Covered
Policy.  (2) Any policy which excludes wind or hurricane
coverage.  FHCF-2017K  7  Rule 19-8.010 F.A.C. 
 

--------------------------------------------------------------------------------

[image00008.jpg]
 ('  (3) Any Excess Policy or Deductible Buy-Back Policy that requires
individual ratemaking, as  determined by the FHCF.  (4) (a) Any policy for
Residential Structures that provides a layer of coverage underneath an
Excess  Policy issued by a different insurer;  (b) Any policy providing a layer
of windstorm or hurricane coverage for a particular structure above or below a
layer of windstorm or hurricane coverage under a separate policy issued by
a  different insurer, or any other circumstance in which two or more insurers
provide primarywindstorm or hurricane coverage for a single structure using
separate policy forms;  (c) Any other policy providing a layer of windstorm or
hurricane coverage for a particular- structure  below a layer of self-insured
windstorm or hurricane coverage for the same structure; or  (d) The exclusions
in this subsection do not apply to primary quota share policies written by
Citizens  Property Insurance Corporation under Section 627.35 l(6)(c)2,, Florida
Statutes.  (5) Any liability of the Company attributable to losses for fair
rental value, loss of rent or rental income,  or business interruption.  (6) Any
collateral protection policy that does not meet the definition of Covered Policy
as defined in  Article V(10)(d).  (7) Any reinsurance assumed by the
Company.  (8) Any exposure for hotels, motels, timeshares, shelters, camps,
retreats, and any other rental properly  used solely for commercial
purposes.  (9) Any exposure for homeowner associations if no habitational
structures are insured under the policy.  (10)Any exposure for homes and
condominium structures or units that are non-owner occupied and  rented for 6 or
more rental periods by different parties during the course of a 12-month
period.  (11)Commercial healthcare facilities and nursing homes; however, a
nursing home which is an integral  part of a retirement community consisting
primarily of habitational structures that are not nursinghomes will not be
subject to this exclusion.  (12)Any exposure under commercial policies covering
only appurtenant structures or structures that do  not function as a
habitational structure (e.g., a policy covering only the pool of an
apartment  complex).  (13)Policies covering only Additional Living
Expense.  (14)Any exposure for barns or barns with apartments or living
quarters.  (15)Any exposure for builders risk coverage or new Residential
Structures still under construction.  (16)Any exposure for recreational
vehicles, golf carts, or boats (including boat related equipment)  requiring
licensing and written on a separate policy or endorsement.  (17)Any liability of
the Company for extra contractual obligations or liabilities in excess of
original  policy limits. This exclusion includes, but is not limited to, amounts
paid as bad faith awards,  punitive damages awards, or other court-imposed
fines, sanctions, or penalties; or other amounts inexcess of the coverage limits
under the Covered Policy.  (18) Any losses paid in excess of a policy’s
hurricane limit in force at the time of each Covered Event, including individual
coverage limits (i.e., building, appurtenant structures, contents, and
additional  living expense), or other amounts paid as the result of a voluntary
expansion of coverage by theinsurer, including, but not limited to, a discount
on or waiver of an applicable deductible. Thisexclusion includes overpayments of
a specific individual coverage limit even if total payments undertire policy are
within the aggregate policy limit.  (19) Any losses paid under a policy for
Additional Living Expense, written as a time element coverage, in excess of the
Additional Living Expense exposure reported for that policy under the Data Call
for  the applicable Contract Year (unless policy limits have changed effective
after June 30 of theContract Year).  FHCF-2017K  8 Rule 19-8.010 F.A.C. 
 

--------------------------------------------------------------------------------

[image00009.jpg]
 (20) Any losses which the Company’s claims files do not adequately support.
Claim file support shall be deemed adequate if in compliance with the Records
Retention Requirements outlined on the Form FHCF-L1B (Proof of Loss Report)
applicable to the Contract Year.  (21) Any exposure for, or amounts paid to
reimburse a policyholder for, condominium association loss assessments or under
similar coverages for contractual liabilities,  (22) Losses in excess of the sum
of the Balance of the Fund as of December 31 of the Contract Year and the amount
the SB A is able to raise through the issuance of revenue bonds or by the use of
other financing mechanisms, up to the limit pursuant to Section 215,555(4)(c),
Florida Statutes.  (23) Any liability assumed by the Company from Pools,
Associations, and Syndicates. Exception; Covered Policies assumed from Citizens
under the terms and conditions of an executed assumption agreement between the
Authorized Insurer and Citizens are covered by this Contract.  (24) All
liability of the Company arising by contract, operation of law, or otherwise,
from its participation or membership, whether voluntary or involuntary, in any
insolvency fund.“Insolvency fund” includes any guaranty fund, insolvency fund,
plan, pool, association, fund or other arrangement, howsoever denominated,
established or governed, which provides for any assessment of or payment or
assumption by the Company of part or all of any claim, debt, charge, fee, or
other obligation of an insurer, or its successors or assigns, which has been
declared by any competent authority to be insolvent, or which is otherwise
deemed unable to meet any claim, debt, charge, fee or other obligation in whole
or in part,  (25) Property losses that are proximately caused by any peril other
than a Covered Event, including, but not limited to, fire, theft, flood or
rising water, or windstorm that does not constitute a Covered Event, or any
liability of the Company for loss or damage caused by or resulting from nuclear
reaction, nuclear radiation, or radioactive contamination from any cause,
whether direct or indirect, proximate or remote, and regardless of any other
cause or event contributing concurrently or in any other sequence to the
loss.  (26) The FHCF does not provide coverage for water damage which is
generally excluded under property insurance contracts and has been defined to
mean flood, surface water, waves, tidal water, overflow of a body of water,
storm surge, or spray from any of these, whether or not driven by wind,  (27)
Policies and endorsements predominantly covering Specialized Fine Arts Risks or
collectible types of property meeting the following requirements:  (a) A policy
or endorsement predominantly covering Specialized Fine Arts Risks and not
covering any Residential Structure if it meets the description in subparagraph1
and if the conditions in subparagraph 2 are met.  1. For purposes of this
exemption, a Specialized Fine Arts Risk policy or endorsement is a policy or
endorsement that:  a. Insures works of art, of rarity, or of historic value,
such as paintings, works on paper, etchings, art glass windows, pictures,
statuary, sculptures, tapestries, antique furniture, antique silver, antique
rugs, rare books or manuscripts, jewelry, or other similar items;  b. Charges a
minimum premium of $500; and  c. Insures scheduled items valued, in the
aggregate, at no less than $100,000.  2. The insurer offers specialized loss
prevention services or other collector services designed to prevent or minimize
loss, or, to value or inventory the Specialized Fine Arts for insurance
purposes, such as:  a. Collection risk assessments;  b. Fire and security loss
prevention;  c. Warehouse inspections to protect items stored off-site;  d.
Assistance with collection inventory management; or  FHCF-2017K  9  Rule
19-8.010 F.A.C. 
 

--------------------------------------------------------------------------------

[image00010.jpg]
 e. Collection valuation reviews.  (b) A policy form or endorsement generally
used by the Company to cover personal property which could include property of a
collectible nature, including fine arts, as further described in this paragraph,
either on a scheduled basis or written under a blanket limit, and not covering
anything other than personal property. All such policy forms or endorsements are
subject to the exclusion provided in this paragraph when the policy or
endorsement limit equals or exceeds $500,000. Generally such collectible
property has unusually high values due to its investible, artistic, or unique
intrinsic nature. The class of property covered under such a policy or
endorsement represents an unusually high exposure value and such policy is
intended to provide coverage for a class or classes of property that is not
typical for the contents coverage under residential property insurance policies.
In many cases property may be located at various locations either in or outside
the state of Florida or the location of the property may change from time to
time. The investment nature of such property distinguishes this type of exposure
from the typical contents associated with a Covered Policy.  (28) Any losses
under liability coverages,  (29) Any exposure for a condominium structure
insured on a commercial policy in which more than 50% of the individual units
are non-owner occupied and rented for 6 or more rental periods by different
parties during tire course of a 12-month period.  (30) Any structure used
exclusively or predominantly for non-dwelling or non-habitational
occupancies,  ARTICLE VII - MANAGEMENT OF CLAIMS AND LOSSES  The Company shall
investigate and settle or defend ail claims and Losses. All payments of claims
orLosses by the Company within the terms and limits of tire appropriate coverage
parts of Covered Policiesshall be binding on the SBA, subject to tire terms of
this Contract, including tire provisions in Article XIIIrelating to inspection
of records and examinations.  ARTICLE VIII -REIMBURSEMENT ADJUSTMENTS  Section
215.555(4)(d) and (e), Florida Statutes, provides the SBA with tire right to
seek the return ofexcess reimbursements which have been paid to the Company
along with interest thereon. Excessreimbursements are those payments made to the
Company by the SBA that are in excess of tireCompany’s coverage under the
Contract Year. Excess reimbursements may result from adjustments to theProjected
Payout Multiple or the Payout Multiple, incorrect exposure(Data Call)
submissions orresubmissions, incorrect calculations of Reimbursement Premiums or
Retentions, incorrect Proof of LossReports, incorrect calculation of reinsurance
recoveries, or subsequent readjustment of policyholderclaims, including
subrogation and salvage, or any combination of the foregoing. The Company will
besent an invoice showing the due date for adjustments along with the interest
due thereon through the duedate. The applicable interest rate for interest
credits, and for interest charges for adjustments beyond theCompany’s control,
will be the average rate earned by the SBA for the FHCF for the first four
months ofthe Contract Year. The applicable interest rate for interest charges on
excess reimbursements due toadjustments resulting from incorrect exposure
submissions or Proof of Loss Reports will accrue at thisrate plus 5%. All
interest will continue to accrue if not paid by the due date.  ARTICLE IX -
REIMBURSEMENT PREMIUM  (1) The Company shall, in a timely manner, pay the SBA
its Reimbursement Premium for the Contract Year. The Reimbursement Premium for
the Contract Year shall be calculated in accordance with Section 215.555,
Florida Statutes, with any rules promulgated thereunder, and with Article
X(2).  (2) The Company’s Reimbursement Premium is based on its June 30 exposure
in accordance with  Article X, except as provided for New Participants under
Article X, and is not adjusted to reflect an  FHCF-2017K  10  Rule 19-8.01 OF.
A.C. 
 

--------------------------------------------------------------------------------

[image00011.jpg]
 increase or decrease in exposure for Covered Policies effective after June 30
nor is theReimbursement Premium adjusted when the Company cancels policies or is
liquidated or otherwisechanges its business status(merger, acquisition, or
termination) or stops writing new business(continues in business with its
policies in a runoff mode). Similarly, new business written after June  30 will
not increase or decrease the Company’s FHCF Reimbursement Premium or impact its
FHCFcoverage. FHCF Reimbursement Premiums are required of all Companies based on
their writingCovered Policies in Florida as of June 30, and each Company’s FHCF
coverage as based on thedefinition in Section 215.555(2)(m), Florida Statutes,
shall exist for the entirety of the Contract Yearregardless of exposure changes,
except as provided for New Participants under Article X.  (3) Since the
calculation of the Actuarially Indicated Premium assumes that the Companies will
pay their Reimbursement Premiums timely, interest charges will accrue under the
following circumstances. A Company may choose to estimate its own Premium
installments. However, if the Company’s estimation is less than the provisional
Premium billed, an interest charge will accrue on the difference between the
estimated Premium and the final Premium. If a Company estimates its first
installment, the Administrator shall bill that estimated Premium as the second
installment as well, which will be considered as an estimate by the Company. No
interest will accrue regarding any provisional Premium if paid as billed by the
FHCF’s Administrator, except in the case of an estimated second installment as
set forth in this Article. Also, if a Company makes an estimation that is higher
than the provisional Premium billed but is less than the final Premium, interest
will not accrue. If the Premium payment is not received from a Company when it
is due, an interest charge will accrue on a daily basis until the payment is
received. Interest will also accrue on Premiums resulting from submissions or
resubmissions finalized after December I of the Contract Year. An interest
credit will be applied for any Premium which is overpaid as either an estimate
or as a provisional Premium. Interest shall not be credited past December1 of
the Contract Year. The applicable interest rate for interest credits will be the
average rate earned by the SBA for the FHCF for the first four months of the
Contract Year, The applicable interest rate for interest charges will accrue at
this rate plus 5%.  ARTICLE X - REPORTS AND REMITTANCES  (1) Exposures  (a) If
the Company writes Covered Policies before June 1 of the Contract Year, the
Company shall report to the SBA, unless otherwise provided in Rule19-8.029,
F.A.C., no later than the statutorily required date of September1 of the
Contract Year, by ZIP Code or other limited geographical area as specified by
the SBA, its insured values under Covered Policies as of June 30 of the Contract
Year as outlined in the annual reporting of insured values form, FHCF- D1A (Data
Call) adopted for the Contract Year under Rule 19-8.029, F.A.C., and other data
or information in the format specified by the SBA.  (b) If the Company first
begins writing Covered Policies on or after June 1 but prior to December 1 of
the Contract Year, the Company shall report to the SBA, no later than February 1
of the Contract Year, by ZIP Code or oilier limited geographical area as
specified by the SBA, its insured values under Covered Policies as of November
30 of the Contract Year as outlined in the Supplemental Instructions for New
Participants section of the Data Call adopted for the Contact Year under
Rule19-8.029, F.A.C., and other data or information in the format specified by
the SBA.  (c) If the Company first begins writing Covered Policies on December 1
through and including May 31 of the Contact Year, the Company shall not report
its exposure data for the Contact Year to the SBA.  (d) The requirement that a
report is due on a certain date means that the report shall be received by the
SBA no later than 4 p.m. Eastern Time on the due date. If the applicable due
date is a  FHCF-2017K  11  Rule 19-8.010 F.A.C. 
 

--------------------------------------------------------------------------------

[image00012.jpg]
 Saturday, Sunday or legal holiday, then the actual due date will he the day
immediatelyfollowing the applicable due date which is not a Saturday, Sunday or
legal holiday. Forpurposes of tire timeliness of the submission, neither the
United States Postal Service postmarknor a postage meter date is in any way
determinative. Reports sent to tire FHCF Administrator-in Minneapolis,
Minnesota, will be returned to the sender. Reports not in the physicalpossession
of the SBA by 4 p.m.. Eastern Time, on the applicable due date are late.  (2)
Reimbursement Premium  (a) If the Company writes Covered Policies before June 1
of the Contract Year, the Company shall pay the FHCF its Reimbursement Premium
in installments due on or before August1, October 1, and December 1 of the
Contract Year- in amounts to be determined by the FHCF. However, if the
Company’s Reimbursement Premium for the prior Contract Year was less than
$5,000, the Company’s full provisional Reimbursement Premium, in an amount equal
to the Reimbursement Premium paid in the prior year, shall be due in full on or
before August 1 of the Contract Year. The Company will be invoiced for amounts
due, if any, beyond the provisional Reimbursement Premium payment, on or before
December 1 of the Contract Year.  (b) If the Company is under administrative
supervision, or if any control or oversight of the Company has been transferred
through any legal or regulatory action to a state regulator or court appointed
receiver or rehabilitator (referred to in the aggregate as “state action”):  1.
The full annual provisional Reimbursement Premium as billed and any outstanding
balances will be due and payable on August1, or the date that such State action
occurs after- August I of the Contract Y ear.  2. Failure by such Company to pay
the full annual provisional Reimbursement Premium as specified in1. above by the
applicable due date(s) shall r esult in the 45% coverage level being deemed for
the complete Contract Year regardless of the level selected for the Company
through the execution of this Contract and regardless of whether a hurr icane
event occurred or triggered coverage.  3. The provisions required in 1. and 2,
above will not apply when the state regulator, receiver, or rehabilitator
provides a letter of assurance to the FHCF that tire Company will have the
resources and will pay the full Reimbursement Premium for the coverage level
selected through the execution of this Contract.  4. When control or oversight
has been transferred, in whole or in part, through a legal or regulatory action,
tire controlling management of the Company shall specify by August I or as soon
thereafter as possible (but not to exceed two weeks after any regulatory or
legal action) in a letter to the FHCF as to the Company’s intentions to either
pay the full FHCF Reimbursement Premium as specified in 1. above, to default to
the 45% coverage being deemed as specified in 2. above, or to provide the
assurances as specified in 3. above.  (c) . A New Participant that first begins
writing Covered Policies on or after June 1 but prior to December 1 of the Contr
act Year shall pay the FHCF a provisional Reimbursement Premium of $1,000 upon
execution of this Contract. The Administrator shall calculate the Company's
actual Reimbursement Premium for the period based on its actual exposure as of
November 30 of the Contract Year-, as reported on or before February 1 of the
Contract Year. To recognize that New Participants have limited exposure during
this period, the actual Premium as determined by processing the Company's
exposure data shall then be divided in half, the provisional Premium shall be
credited, and the resulting amount shall be the total Premium due for the
Company for the remainder of the Contract Year. However, if that amount is less
than $1,000, then the Company shall pay $1,000. The Premium payment is due no
later than April 1 of the Contract Year, Tire Company’s Retention and coverage
will be determined based on the total Premium due as calculated
above.  FHCF-20I7K  12  Rule 19-8.010 F.A.C. 
 

--------------------------------------------------------------------------------

[image00013.jpg]
 (d) A New Participant that first begins writing Covered Policies on or after
December 1 through and including May 31 of the Contract Year shall pay the FHCF
a Reimbursement Premium of $1,000 upon execution of this Contract.  (e) The
requirement that the Reimbursement Premium is due on a certain date means that
the Premium shall be remitted by wire transfer or ACH and shall have been
credited to the I 'HCPs account at its bank in Tampa, Florida, as set out on the
invoice sent to the Company, on the due date applicable to the particular
installment. If the applicable due date is a Saturday, Sunday or legal holiday,
then the actual due date will be the day immediately following the applicable
due date which is not a Saturday, Sunday or legal holiday. Reimbursement
Premiums not credited to the FHCF’s account on the applicable due date are
late.  (f) Except as required by Section 215.555(7)(c), Florida Statutes, or as
described in the following sentence. Reimbursement Premiums, together with
earnings thereon, received in a given Contract Year- will be used only to pay
for Losses attributable to Covered Events occurring in drat Contract Year or for
Losses attributable to Covered Events in subsequent Contract Years and will not
be used to pay for past Losses or for debt service on post-event revenue bonds
issued pursuant to Section2I5.555(6)(a)L, Florida Statutes. Reimbursement
Premiums and earnings thereon may be used for payments relating to such revenue
bonds in the event emergency assessments are insufficient. If Reimbursement
Premiums or earnings thereon are used for debt service on post-event revenue
bonds, then the amount of tire Reimbursement Premiums or earnings thereon so
used shall be returned, without interest, to the Fund when emergency assessments
or other legally available funds remain available after making payment relating
to the post-event revenue bonds and any other purposes for which emergency
assessments were levied.  (3)  Losses  (a) In General  Losses resulting from a
Covered Event commencing during the Contract Year shall be reportedby the
Company and reimbursed by the FHCF as provided herein and in accordance with
theStatute, this Contract, and any rules adopted pursuant to the Statute. For a
Companyparticipating in a quota share primary insurance agreements) with
Citizens Property InsuranceCorporation Coastal Account, Citizens and the Company
shall report only their respectiveportion of Losses under the quota share
primary insurance agreements). Pursuant to Section215.555(4)(c), Florida
Statutes, the SBA is obligated to pay for Losses not to exceed the
ActualClaims-Paying Capacity of the FHCF, up to the limit in accordance with
Section215.555(4)(c)l., Florida Statutes, for any one Contract Year.  (b) Loss
Reports  1. At the direction of the SBA, the Company shall report its projected
Ultimate Net Loss from each Covered Event to provide information to the SBA in
determining any potential liability for possible reimbursable Losses under the
Contract on the Interim Loss Report, Form FHCF-L1A, adopted for the Contract
Year under Rule 19-8.029, F.A.C. Interim Loss Reports {including subsequent
Interim Loss Reports if required by the SBA) will be due in no less than
fourteen days from the date of the notice from the SBA that such a report is
required.  2. FHCF reimbursements will be issued based on Ultimate Net Loss
information reported by the Company on the Proof of Loss Report, Form FHCF-L1B,
adopted for the Contract Year under Rule 19-8,029, F.A.C.  a. To qualify for
reimbursement, the Proof of Loss Report must have the electronic signatures of
two executive officers authorized by the Company to sign or submit the
report,  FHCF-2017K  13  Rule 19-8.010 F.A.C. 
 

--------------------------------------------------------------------------------

[image00014.jpg]
 b. The Company must also submit a Detailed Claims Listing, Form FHCF-DCL,
adopted for the Contract Year under Rule 19-8.029, F.A.C., at the same time it
submits its first Proof of Loss Report for a specific Covered Event that
qualifies the Company for reimbursement under that Covered Event, and should be
prepared to supply a Detailed Claims Listing for any subsequent Proof of Loss
Report upon request.  c. While the Company may submit a Proof of Loss Report
requesting reimbursement at any time following a Covered Event, hie Company
shall submit a mandatory Proof of Loss Report for each Covered Event no earlier
than December 1 and no later than December 31 of the Contract Year during which
the Covered Event occurs using the most current data available, regardless of
the amount of Ultimate Net Loss or the amount of reimbursements or advances
already received.  d. For the Proof of Loss Reports due by December 31 of hie
Contract Year, and hie required subsequent quarterly and annual reports required
under subparagraphs 3. and  4. below, the Company shall submit its Proof of Loss
Reports by each quarter-end oryear-end using the most current data available.
However, the date of such data shall notbe more than sixty days prior to the
applicable quarter-end or year-end date.  3. Updated Proof of Loss Reports for
each Covered Event are due quarterly thereafter until all Losses resulting from
a Covered Event are fully discharged including any adjustments to such Losses
due to salvage or other recoveries, or the Company has received its full
coverage under the Contract Year in which the Covered Event occurred. Guidelines
follow:  a. Quarterly Proof of Loss Reports are due by March 31 from a Company
whose Losses exceed, or are expected to exceed, 50% of its FHCF Retention for a
specific Covered Event.  b. Quarterly Proof of Loss Reports are due by June 30
from a Company whose Losses exceed, or are expected to exceed, 75% of its FHCF
Retention for a specific Covered Event,  c. Quarterly Proof of Loss Reports are
due fay September 30 and quar terly thereafter from a Company whose Losses
exceed, or are expected to exceed, its FHCF Retention for a specific Covered
Event.  If the Company’s Retention must be recalculated as the result of an
exposure resubmission,and if the recalculated Retention changes the FHCF’s
reimbursement obligations, then theCompany shall submit additional Proof of Loss
Reports for recalculation of the FHCF’sobligations.  4. Annually after December
31 of the Contract Year’, all Companies shall submit a mandatory year-end Proof
of Loss Report for each Covered Event, as applicable, using the most current
data available, accompanied by a Detailed Claims Listing, This Proof of Loss
Report shall be filed no earlier than December 1 and no later than December 31
of each year and shall continue until the earlier of tire commutation process
described in(3)(d) below or until all Losses resulting from the Covered Event
are fully discharged including any adjustments to such Losses due to salvage or
other recoveries.  5. The SB A, except as noted below, will determine and pay,
within 30 days or as soon as practicable after receiving Proof of Loss Reports,
the reimbursement amount due based on Losses paid by the Company to date and
adjustments to this amount based on subsequent quarterly information. The
adjustments to reimbursement amounts shall require the SB A to pay, or the
Company to return, amounts reflecting the most recent determination of
Losses,  a. The SB A shall have tire right to consult with all relevant
regulatory agencies to seek all relevant information, and shall consider any
other factors deemed relevant, prior to the issuance of
reimbursements.  FHCF-20I7K  14  Rule 19-8.010 F.A.C. 
 

--------------------------------------------------------------------------------

[image00015.jpg]
 b. The SBA shall require commercial self-insurance funds established under
Section 624.462, Florida Statutes, to submit contractor receipts to support paid
Losses reported on a Proof of Loss Report, and the SBA may hire an independent
consultant to confirm Losses, prior to the issuance of reimbursements.  c. The
SBA shall have the right to conduct a loss examination prior to the issuance of
any advances or reimbursements requested by Companies that have been placed
under regulatory supervision by a State or where control has been transferred
through any legal or regulatory proceeding to a state regulator or court
appointed receiver or rehabilitates  6. All Proof of Loss Reports received will
be compared with the FHCF’s exposure data to establish the facial reasonableness
of the reports. The SBA may also review the results of current and prior
Contract Year exposure and loss examinations to determine the reasonableness of
the reported Losses. Except as noted in paragraph 4, above, Companies meeting
these tests for reasonableness will be scheduled for reimbursement. Companies
not meeting these tests for reasonableness will be handled on a case-by-case
basis and will be contacted to provide specific information regarding their
individual book of business. The discovery of errors in a Company’s reported
exposure under tire Data Call may require a resubmission of the current Contract
Year Data Call which, as the Data Call impacts the Company’s Premium, Retention,
and coverage for the Contract Year, will be required before the Company’s
request for reimbursement or an advance will be fully processed by the
Administrator.  (c) Loss Reimbursement Calculations  1. in general, the
Company’s paid Ultimate Net Losses must exceed its full FFICF Retention for a
specific Covered Event before any reimbursement is payable from the FHCF for
that Covered Event. As described in Article V(28)(b), Retention adjustments will
be made on or after January 1 of the Contract Year, No interest is payable on
additional payments to the Company due to this type of Retention adjustment.
Each Company, including entities created pursuant to Section 627.351(6), Florida
Statutes, incurring reimbursable Losses will receive the amount of reimbursement
due under the individual Company’s Contract up to the amount of the Company’s
payout. If more than one Covered Event occurs in any one Contract Year, any
reimbursements due from the FHCF shall take into account the Company’s Retention
for each Covered Event, However, the Company’s reimbursements from tire FHCF for
all Covered Events occurring during the Contract Year shall not exceed, in
aggregate, the Projected Payout Multiple or Payout Multiple, as applicable,
times the individual Company’s Reimbursement Premium for the Contract Year.  2.
Reserve established. When a Covered Event occurs in a subsequent Contract Year
when reimbursable Losses are still being paid for a Covered Event in a previous
Contract Year, the SBA will establish a reserve for the outstanding reimbursable
Losses for the previous Contract Year, based on the length of time the Losses
have been outstanding, the amount of Losses already paid, the percentage of
incurred Losses still unpaid, and any other factors specific to the loss
development of the Covered Events involved.  (d) Commutation  1. Not less than
36 months or more than 60 months after the end of the Contract Year,
the  Company shall file a final Proof of Loss Report(s), with the exception of
Companies havingno reportable Losses as described in paragraph (3)(d)l.a. below.
Otherwise, the final Proofof Loss Report(s) is required as specified in
paragraph (3)(d)l.b. below. The Company andSBA may mutually agree to initiate
commutation after 36 months and prior to 60 monthsafter the end of the Contract
Year, The commutation negotiations shall begin at the later of  60 months after
the end of the Contract Year or upon completion of the FHCF lossexamination for
the Company and the resolution of all outstanding examination
issues.  FHCF-20I7K  15  Rule 19-8.010 F.A.C. 
 

--------------------------------------------------------------------------------

[image00016.jpg]
 a. If the Company’s most recently submitted Proof of Loss Report(s) indicates
that it has no Losses resulting horn Covered Events during the Contract Year,
the SB A shall after  36 months request that the Company execute a final
commutation agreement. The finalcommutation agreement shall constitute a
complete and final release of all obligations ofthe SBA with respect to Losses.
If the Company chooses not to execute a finalcommutation agreement, the SBA
shall be released from all obligations60 monthsfollowing the end of the Contract
Year if no Proof of Loss Report indicatingreimbursable Losses had been filed and
the commutation shall be deemed concluded.However during this time, if the
Company determines that it does have Losses to reportfor FHCF reimbursement, the
Company must submit an updated Proof of Loss Reportprior to the end of 60 months
after the Contract Year and the Company shall be requiredto follow the
commutation provisions and time frames otherwise specified in thissection.  b.
If the Company has submitted a Proof of Loss Report indicating that it does have
Losses  resulting from a Covered Event during the Contract Year, the SBA may
require theCompany to submit within 30 days an updated, current Proof of Loss
Report for eachCovered Event during the Contract Year. The Proof of Loss Report
must include all paid  Losses as well as all outstanding Losses and incurred but
not reported Losses, which arenot finally settled and which may be reimbursable
Losses under this Contract, and mustbe accompanied by supporting documentation
(at a minimum an adjuster’s summary  report or equivalent details) and a copy of
a written opinion on the present value of theoutstanding Losses and incurred but
not reported Losses by the Company’s certifyingactuary. Failure of the Company
to provide an updated current Proof of Loss Report,  supporting documentation,
and an opinion by the date requested by the SBA may resultin referral to the
Office of Insurance Regulation for a violation of the Contract. Increasesin
reported paid, outstanding, or incurred but not reported Losses on original
or  corrected Proof of Loss Report filings received later than 60 months after
the end of theContract Year shall not be eligible for reimbursement or
commutation.  2. Determining the present value of outstanding Losses.  a If the
Company exceeds or expects to exceed its Retention, the Company and the SBA . or
their respective representatives shall attempt, by mutual agreement, to agree
upon the present value of all outstanding Losses, both reported and incurred but
not reported, resulting from Covered Events during the Contract Year. Payment by
the SBA of its portion of any amount or amounts so mutually’ agreed and
certified by the Company’s certifying actuary shall constitute a complete and
final release of the SBA in respect of all Losses, both reported and unreported,
under this Contract.  b. If agreement on present value cannot be reached within
90 days of the FHCF’s receipt of the final Proof of Loss Report and supporting
documentation, the Company and the SBA may mutually appoint an actuary,
adjuster, or appraiser to investigate and determine such Losses. If both parties
then agree, the SBA shall pay its portion of the amount so determined to be the
present value of such Losses.  c. If tlie parties fail to agree, then any
difference shall be settled by a panel of three actuaries, as provided in this
paragraph.  i. One actuary shall be chosen by each party, and the third actuary
shall be chosen by those two actuaries. If either party does not appoint an
actuary within 30 days, the other party may appoint two actuaries. If the two
actuaries fail to agree on the selection of an independent third actuary within
30 days of their appointment, each of them shall name two, of whom the other
shall decline one and the decision shall be made by drawing
lots.  FHCF-2037K  16  Rule 19-8.010 F.A.C. 
 

--------------------------------------------------------------------------------

[image00017.jpg]
 ii. All of the actuaries shall be regularly engaged in the valuation of
property claims and losses and shall be members of the Casualty Actuarial
Society and of the American Academy of Actuaries.  iii. None of the actuaries
shall be under the control of either party to this Contract.  iv. Each party
shall submit its case to the panel in writing on the 30th day after
the  appointment of the third actuary. Following the submission of the case to
the panel,the parties are prohibited from providing any further information or
othercommunication except at the request of the panel. Such responses to
requests fromthe panel must be in writing and simultaneously provided to die
other party and allmembers of the panel, except that the panel may require the
response to be providedhi a meeting or teleconference attended by both parties
and all members of thepanel.  v. The decision in writing of any two actuaries,
when filed with the parties hereto, shall, be final and binding on both
parties.  d. The reasonable and customary expense of the actuaries and of the
commutation (as a result of b. and c. above) shall be equally divided between
the two parties. Said commutation shall take place in Tallahassee, Florida,
unless some other place is mutually agreed upon by the Company and the SB
A.  (4)  Advances  (a) The SB A may make advances for loss reimbursements as
defined herein, at market interest rates, to the Company in accordance with
Section 215,555(4)(e), Florida Statutes. An advance is an early reimbursement
which allows the Company to continue to pay claims in a timely manner. Advances
will be made based on the Company’s paid and reported outstanding Losses for
Covered Policies (excluding all incurred but not reported Losses) as reported on
a Proof of Loss Report, and shall include Loss Adjustment Expense Reimbursement
as calculated by the FHCF. In order to be eligible for an advance, the Company
must submit its exposure data for the Contract Year as required under
paragraph(1) of this Article. Except as noted below, advances, if approved, will
be made as soon as practicable after the SBA receives a written request, signed
by two officers of the Company, for an advance of a specific amount and any
other information required for the specific type of advance under subparagraphs
(c) and (e) below. All reimbursements due to the Company shall be offset against
any amount of outstanding advances plus the interest due thereon,  (b) For
advances or excess advances, which are advances that are in excess of the amount
to which the Company is entitled, the market interest rate shall be the prime
rate as published in the Wall Street Journal on the first business day of the
Contract Year. This rate will be adjusted annually on the first business day of
each subsequent Contract Year, regardless of whether the Company executes
subsequent Contracts. In addition to the prime rate, an additional 5% interest
charge will apply on excess advances. All interest charged will commence on the
date the SBA issues a check for an advance and will cease on the date upon which
the FHCF has received the Company’s Proof of Loss Report for the Covered Event
for which the Company qualifies for reimbursement. If such reimbursement is less
than the amount of outstanding advances issued to the Company, interest will
continue to accrue on the outstanding balance of the advances until subsequent
Proof of Loss Reports quality the Company for reimbursement under any Covered
Event equal to or exceeding the amount of any outstanding advances. Interest
shall be billed on a periodic basis. If it is determined that the Company
received funds in excess of those to which it was entitled, the interest as to
those sums will not cease on the date of the receipt of the Proof of Loss Report
but will continue until the Company reimburses the FHCF for the
overpayment.  FHCF-20I7K  17  Rule 19-8.01 OF. A.C. 
 

--------------------------------------------------------------------------------

[image00018.jpg]
 (c) If the Company lias an outstanding advance balance as of December 3] of
this or any other Contract Year, the Company is required to have an actuary
certify outstanding and incurred but not reported Losses as reported on the
applicable December Proof of Loss Report.  (d) The specific type of advances
enumerated in Section 215.555, Florida Statutes, follow. I.Advances to Companies
to prevent insolvency, as defined under Article XIV,  a. Section
215.555(4)(e)3., Florida Statutes, provides that the SBA shall advance to the
Company amounts necessary to maintain the solvency of the Company, up to50
percent of the SBA’s estimate of the reimbursement due to tire Company,  b. In
addition to the requirements outlined in subparagraph (4)(a) above, the
requirements for an advance to a Company to prevent insolvency are that the
Company demonstrates it is likely to qualify for reimbursement and that the
immediate receipt of moneys from tire SBA is likely to prevent the Company fr om
becoming insolvent, and the Company provides the following information:  i.
Current assets;  ii. Current liabilities other than liabilities due to the
Covered Event;iii. Current surplus as to policyholders;  iv. Estimate of other
expected liabilities not due to the Covered Event; and  v. Amount of reinsurance
available to pay claims for the Covered Event under other reinsurance
treaties.  c. The SBA’s final decision regarding air application for an advance
to prevent insolvency shall be based on whether or not, considering tire
totality of the circumstances, including the SBA’s obligations to provide
reimbursement for all Covered Events occurring during tire Contract Year,
granting an advance is essential to allowing the entity to continue to pay
additional claims for a Covered Event in a timely manner.  2, Advances to
entities created pursuant to Section 627.351 (6), Florida Statutes.  a. Section
215.555(4) (e)2., Florida Statutes, provides that the SBA may advance to
an  entity created pursuant to Section 627.351(6), Florida Statutes, up to 90%
of the lesserof tire SBA’s estimate of the reimbursement due or the entity’s
share of the actualaggregate Reimbursement Premium for that Contract Year,
multiplied by the currentavailable liquid assets of the FHCF. .  b. hr addition
to tire requirements outlined in subparagraph (4)(a) above, the requirements for
an advance to entities created pursuant to Section 627.351(6), Florida Statutes,
are that the entity must demonstrate to the SBA that the advance is essential to
allow the entity to pay claims for a Covered Event.  3. Advances to limited
apportionment companies.  Section 215.555(4)(e)3., Florida Statutes, provides
that the SBA may advance the amountof estimated reimbursement payable to limited
apportionment companies.  (e) In determining whether or not to grant air advance
and the amount of an advance, the SBA:  1. Shall determine whether its assets
available for the payment of obligations are sufficient  and sufficiently liquid
to fulfill its obligations to other Companies prior to granting anadvance;  2.
Shall review and consider all the information submitted by such Companies;  3.
Shall review such Companies’ compliance with all requirements of Section
215.555,  Florida Statutes;  4. Shall consult with all relevant regulatory
agencies to seek all relevant information;  FHCF-2017K  18  Rule 19-8.010
F.A.C, 
 

--------------------------------------------------------------------------------

[image00019.jpg]
 5. Shall review the damage caused by the Covered Event and when that Covered
Event occurred;  6. Shall consider whether the Company has substantially
exhausted amounts previously advanced;  7. Shall consider any other factors
deemed relevant; and  8. Shall require commercial self-insurance funds
established under section 624.462, Florida Statutes, to submit a copy of written
estimates of expenses in support of the amount of advance requested.  (f) Any
amount advanced by the SBA shall be used by the Company only to pay claims of
its policyholders for the Covered Event which has precipitated the immediate
need to continue to pay additional claims as they become due.  (5) Inadequate
Data Submissions  If exposure data or other information required to be reported
by the Company under the terms of thisContract is not received by the FHCF in
the format specified by the FHCF or is inadequate to theextent that the FHCF
requires resubmission of data, the Company will be required to pay the FHCF
aresubmission fee of $1,000 for resubmissions that are not a result of an
examination by the SBA, If aresubmission is necessary as a result of an
examination report issued by the SBA, the firstresubmission fee will be $2,000,
If the Company’s examination-required resubmission is inadequateand the SBA
requires an additional resubmission(s), the resubmission fee for each
subsequentresubmission shall be$2,000. A resubmission of exposure data may delay
the processing of theCompany’s request for reimbursement or an advance.  (6)
Confidential Information/Trade Secret Information  Pursuant to the provisions of
Section 215.557, Florida Statutes, the reports of insured values underCovered
Policies by ZIP Code submitted to the SBA pursuant to Section 215,555, Florida
Statutes,are confidential and exempt from the provisions of Section 319.07(1),
Florida Statutes, and Section24(a), Art. I of the State Constitution. If other
information submitted by the Company to the FHCFcould reasonably be ruled a
“trade secret” as defined in Section812.081, Florida Statutes, suchinformation
must be clearly marked “Trade Secret Information.”  ARTICLE XI - TAXES  In
consideration of the terms under which this Contract is issued, the Company
agrees to make nodeduction in respect of the Premium herein when making premium
tax returns to the appropriateauthorities. Should any taxes be levied on the
Company in respect of the Premium herein, the Companyagrees to make no claim
upon the SBA for reimbursement in respect of such taxes.  ARTICLE XII - ERRORS
AND OMISSIONS  Any inadvertent delay, omission, or error on the part of the SBA
shall not be held to relieve the Companyfrom any liability which would attach to
it hereunder if such delay, omission, or error had not been made.  ARTICLE XIII
- INSPECTION OF RECORDS  The Company shall allow the SBA to inspect, examine,
and verify, at reasonable times, all records of theCompany relating to the
Covered Policies under this Contract, including Company files concerningclaims,
Losses, or legal proceedings regarding subrogation or claims recoveries which
involve thisContract, including premium, loss records and reports involving
exposure data or Losses under CoveredPolicies. This right by the SBA to inspect,
examine, and verify shall survive the completion and closureof an exposure
examination or loss examination file and the termination of the Contract. The
Companyshall have no right to re-open an exposure or loss examination once
closed and the findings have been  FHCF-2017K  19  Rule 19-8.010 F.A.C. 
 

--------------------------------------------------------------------------------

[image00020.jpg]
 ,,  accepted by the Company; any re-opening shall be at the sole discretion of
the SBA. If the State Board of  i  Administration Finance Corporation has issued
revenue bonds and relied upon the exposure and Loss  data submitted and
certified by the Company as accurate to determine the amount of bonding needed,
theSBA may choose not to require, or accept, a resubmission if the resubmission
will result in additionalreimbursements to the Company. The SBA may require any
discovered errors, inadvertent omissions,and typographical errors associated
with the data reporting of insured values, discovered prior to theclosing of the
file and acceptance of the examination findings by the Company, to be corrected
to reflectthe proper values. The Company shall retain its records in accordance
with die requirements for recordsretention regarding exposure reports and claims
reports outlined herein, and in any administrative rulesadopted pursuant to
Section 215.555, Florida Statutes, Companies writing covered collateral
protectionpolicies, as defined in definition(10)(d) of Article V, must be able
to provide documentation that thepolicy covers personal residences, protects
both the borrower’s and lender’s interest, and tiiat thecoverage is in an amount
at least equal to the coverage for the dwelling in place under the
lapsedhomeowner’s policy.  (1) Purpose of FHCF Examination  The purpose of the
examinations conducted by the SBA is to evaluate the accuracy of the
FHCFexposure or Loss data reported by the Company. However, due to the limited
nature of theexamination, it cannot be relied upon as an assurance that a
Company’s data is reported accurately orin its entirety. The Company should not
rely on the FHCF to identify every type of reporting error inits data. In
addition, the reporting requirements are subject to change each Contract Year so
it is theCompany’s responsibility to be familiar with the applicable Contract
Year requirements and toincorporate any changes into its data for that Contract
Year. It is also the Company’s responsibilityto ensure that its data is reported
accurately and to comply with Florida Statutes and any applicablerules when
reporting exposure data. The examination report is not intended to provide a
legaldetermination of the Company’s compliance.  (2) Examination Requirements
for Exposure Verification  The Company shall retain complete and accurate
records, in policy level detail, of all exposure datasubmitted to the SBA in any
Contract Year until the SBA has completed its examination of tireCompany’s
exposure submissions. The Company shall also retain complete and accurate
records ofany completed exposure examination for any Contract Year in which the
Company incurred Lossesuntil the completion of the loss reimbursement
examination and commutation for that Contract Year.The records to be retained
are outlined in the Data Call adopted for the Contract Year under Rule
19-  8.029, F.A.C. A complete list of records to be retained for the exposure
examination is set forth inForm FHCF-EAP1, adopted for the Contract Year- under
Rule 19-8.030, F.A.C.  (3) Examination Requirements for Loss Reports  The
Company shall retain complete and accurate records of all reported Losses and/or
advancessubmitted to the SBA until the SBA has completed its examination of the
Company’s reimbursableLosses and commutation for the Contract Year (if
applicable) has been concluded. Tire records to beretained are set forth as part
of tire Proof of Loss Report, Form FHCF-L1B, adopted for the ContractYear under
Rule 19-8.029, F.A.C., and Form FHCF-LAP1, adopted for the Contract Year
underRule 19-8.030, F.A.C.  (4) Examination Procedures  (a) The FHCF will send
an examination notice to the Company providing the commencement date of the
examination, the site of the examination, any accommodation requirements of the
examiner, and the reports and data which must be assembled by the Company and
forwarded to the FHCF upon request. The Company shall be prepared to choose one
location in which to be examined, unless otherwise specified by the
SBA,  t  FHCF-2017K  20  Rule 19-8.01 OF. A.C. 
 

--------------------------------------------------------------------------------

[image00021.jpg]
 (b) The reports and data are required to be forwarded to the FHCF as set forth
in an examination notice letter. The information is then forwarded to the
examiner. If the FHCF receives accurate and complete records as requested, the
examiner will contact the Company to inform the Company as to what policies or
other documentation will be required once the examiner is on site. Any records
not required to be provided to the examiner in advance shall be made available
at tire time the examiner arrives on site. Any records to support reported
exposure or Losses which are provided after the examiner has left the work-site
will, at the SBA’s discretion, result in an additional examination of exposure
and/or Loss records or an extension or expansion of the examination already in
progress. All costs associated with such additional examination or with the
extension or expansion of the original examination shall be borne by the
Company.  (c) At the conclusion of the examiner’s work and the management review
of the examiner’s report, findings, recommendations, and work papers, the FHCF
will forward an examination report to the Company and require a response from
the Company by a date certain as to the examination findings and
recommendations, if any.  (d) If the Company accepts the examination findings
and recommendations, and there is no recommendation for additional information,
the examination report will be finalized and the exam file closed.  (e) If the
Company disputes the examiner’s findings, the areas in dispute will be resolved
by a meeting or a conference call between the Company and FHCF management  (f)
1. If the recommendation of the examiner is to resubmit the Company’s exposure
data for the  Contract Year in question, then the FHCF will send the Company a
letter outlining theprocess for resubmission and including a deadline to
resubmit. Once the resubmission isreceived, the FHCF’s Administrator calculates
a revised Reimbursement Premium for theContract Year which has been examined.
The SBA shall then review the resubmission withrespect to the examiner’s
findings, and accept the resubmission or contact the Company withany questions
regarding the resubmission. Once the SBA has accepted the resubmission as
asufficient response to the examiner’s findings, the exam is closed.  2. If the
recommendation of the examiner is to give the Company the option to either
resubmit the exposure data or to pay the estimated Premium difference, then the
FHCF will send the Company a letter outlining the process for resubmission or
for paying the estimated Premium difference and including a deadline for the
resubmission or the payment to be received by the FHCF’s Administrator. If the
Company chooses to resubmit, the same procedures outlined in Article X1II(4)
apply.  (g) If the recommendation of the examiner is to update the Company’s
Proof of Loss Report(s) for the Contract Year under review, the FHCF will send
the Company a letter outlining the process for submitting the Proof of Loss
Report(s) and including a deadline to file. Once the Proof of Loss Report(s) is
received by the FHCF Administrator, the FHCF’s Administrator will calculate a
revised reimbursement. The SBA shall then review the submitted Proof of Loss
Report(s) with respect to the examiner’s findings, and accept the Proof of Loss
Report(s) as filed or contact the Company with any questions. Once the SBA has
accepted the corrected Proof of Loss Report(s) as a sufficient response to the
examiner’s findings, the exam is closed.  (h) The examiner’s list of errors is
made available in the examination report sent to the Company. Given that the
examination was based on a sample of the Company’s policies or claims rather
than the whole universe of the Company’s Covered Policies or reported claims,
the error list is not intended to provide a complete list of errors but is
intended to indicate what information needs to be reviewed and corrected
throughout the Company’s book of Covered Policy business or claims information
to ensure more complete and accurate reporting to the
FHCF.  FHCF-20I7K  21  Rule 19-8.010 F.A.C. 
 

--------------------------------------------------------------------------------

[image00022.jpg]
 (5) Costs of the Examinations  The costs of the examinations shall be borne by
the SBA. However, in order to remove any incentivefor a Company to delay
preparations for an examination, the SBA shall be reimbursed by theCompany for
any examination expenses incurred in addition to the usual and customary costs,
whichadditional expenses were incurred as a result of the Company’s failure,
despite proper notice, to beprepared for the examination or as a result of a
Company’s failure to provide requested information.All requested information
must be complete and accurate.  ARTICLE XIV - OFFSETS  The SBA reserves the
right to offset amounts payable to the SBA from the Company, including
amountspayable under tire Reimbursement Contract for any Contract Year and also
including the Company’s fullPremium for the current Contract Year (regardless of
installment due dates), against any (1) premiumrefunds under any Contract Year,
(2) reimbursement or advance amounts, or (3) amounts agreed to in acommutation
agreement, which are due and payable to the Company from the SBA as a result of
theliability of the SBA.  ARTICLE XV - INSOLVENCY OF THE COMPANY  Company shall
notify the FHCF immediately upon becoming insolvent. Except as otherwise
providedbelow, no reimbursements will be made until the FHCF has completed and
closed its examination of theinsolvent Company’s Losses, unless an agreement is
entered into by the court appointed receiver  specifying that all data and
computer systems required for FHCF exposure and loss examinations will
bemaintained until completion of the Company’s exposure and loss examinations.
Except as otherwiseprovided below, in order to account for potential erroneous
reporting, the SBA shall hold back 25% ofrequested reimbursements until the
exposure and loss examinations for the Company are completed. Onlythose Losses
supported by the examination will be reimbursed. Pursuant to Section
2I5.555(4)(g), FloridaStatutes, the FHCF is required to pay the “net amount of
all reimbursement moneys” due an insolventinsurer to tire Florida Insurance Guar
anty Association (FIG A) for the benefit of Florida policyholders. Forthe
purpose of this Contract, a Company is insolvent when an order of liquidation
with a finding ofinsolvency has been entered by a court of competent
jurisdiction. In light of the need for an immediateinfusion of funds to enable
policyholders of insolvent companies to be paid for their claims, the SBA
mayenter into agreements with FIGA allowing exposure and loss examinations to
take place immediatelywithout the usual notice and response time limitations and
allowing the FHCF to make reimbursements(net of any amounts payable to the SBA
from the Company or FIGA) to FIGA before the examinationsare completed and
before the response time expires for claims filing by reinsurers and
financialinstitutions, which have a priority interest in those funds pursuant to
Section215.555(4)(g), FloridaStatutes. Such agreements must ensure the
availability of the necessary records and adequate securitymust be provided so
that if the FHCF determines that it overpaid FIGA on behalf of the Company, or
ifclaims are filed by reinsurers or financial institutions having a priority
interest in these funds, that thefunds will be repaid to the FHCF by FIGA within
a reasonable time.  ARTICLE XVI - TERMINATION  The FHCF and the obligations of
both parties under this Contract can be terminated only as may beprovided by law
or applicable rules.  FHCF-2017K  22  Rule 19-8.010 F.A.C. 
 

--------------------------------------------------------------------------------

[image00023.jpg]
 ARTICLE XVII - VIOLATIONS  (1) Statutory Provisions  (a) Section 215.555(10),
Florida Statutes, provides that any violation of Section 215.555,
Florida  Statutes, or of rules adopted under that section, constitutes a
violation of the Florida InsuranceCode. This Contract has been adopted as part
of Rule19-8,010, Florida Administrative Code,under the authority of that section
of Florida Statutes.  (b) Section 215.555(11), Florida Statutes, authorizes the
SBA to take any action necessary to enforce the rules and the provisions and
requirements of this Contract, required by and adopted pursuant to Section
215.555, Florida Statutes,  (2) Noncompliance  (a) As used hi this Article, the
term “noncompliance” means the failure of the Company to meet any applicable
requirement of Section 215.555, Florida Statutes, or of any rule adopted under
the authority of that section of Florida Statutes, including, but not limited
to, any failure to meet a deadline for an FHCF payment, Data Call submissions or
resubmissions, Loss reporting or commutation documentation, or a deadline
related to SBA examination requirements. The Company remains in a state of
noncompliance as long as the Company fails to meet the applicable
requirements).  (b) If the Company is in a state of noncompliance, the SBA
reserves the right to withhold any payments or advances due the Company until
the SBA determines that the Company is no longer in a state of
noncompliance,  ARTICLE XVIII - APPLICABLE LAW  This Contract shall be governed
by and construed according to the laws of the State of Florida in respectof any
matter relating to or arising out of tins Contract.  FHCF-20I7K  23  Rule
19-8.010 F.A.C. 
 

--------------------------------------------------------------------------------

[image00024.jpg]
 ARTICLE XIX- REIMBURSEMENT CONTRACT ELECTIONS  (1) Reimbursement
Percentage  For purposes of determining reimbursement (if any) due the Company
under this Contract and inaccordance with the Statute, the Company has the
option to elect a45% or75% or90%reimbursement percentage under this Contract. If
the Company is a member of an NAIC group, allmembers must elect the same
reimbursement percentage, and the individual executing this Contracton behalf of
the Company, by placing his dr her initials in the box under (a) below, affirms
that theCompany has elected the same reimbursement percentage as all members of
its NAIC group. If theCompany is an entity created pursuant to Section 627,351,
Florida Statutes, the Company must electthe90% reimbursement percentage. The
Company shall not be permitted to change itsreimbursement percentage during the
Contract Year. The Company shall be permitted to change itsreimbursement
percentage at the beginning of a new Contract Year, but may not reduce
itsreimbursement percentage if a Covered Event required the issuance of revenue
bonds, until thebonds are no longer outstanding.  The Reimbursement Percentage
elected by the Company for the prior Contract Year effectiveJune 1, 2016 was as
follows: Federated National Insurance Company - 75%  (a) NAIC Group Affirmation:
Initial the following box if the Company is part of an NAIC
Group:  /fj}  4X18)2)4  (b) Reimbursement Percentage Election: The Company
hereby elects the following Reimbursement Percentage for the Contract Year
from12:00:01 a.m.. Eastern Time, June1, 2017, to12:00 a.m., Eastern Time, May
31, 2018,(the individual executing this Contract on behalf of the Company shall
place his or her initials in the box to the left of the percentage elected for
the Company):  A1  45% OR  M  75%  OR  90%  (56) Additional Living Expense (ALE)
Written as Time Element Coverage  If your Company writes Covered Policies that
provide ALE coverage on a time element basis (i.e.,coverage is based on a
specific period of time as opposed to a stated dollar limit), you must
initialthe‘Yes — Time Element ALE’ box below. If your Company does not write
time element ALEcoverage, initial ‘No - Time Element ALE’ box below.  OR  Yes -
Time  No - Time  Element ALE  Element ALE  24 FHCF-2017K  Rule 19-8.010 F.A.C. 
 

--------------------------------------------------------------------------------

[image00025.jpg]
 ARTICLE XX - SIGNATURES  Approved by:  Florida Hurricane Catastrophe Fund  By:
State Board of Administration of the State of Florida  By;  Ashbel C.
Williams  Date  Executive Director & CIOApproved as to
legality;  By:  Date  Authority to sign on behalf of the Company:  The person
signing this Contract on behalf of the Company hereby represents that he or she
is an officerof the Company, acting within his or her authority to enter into
this Contract on behalf of the Company,with the requisite authority to bind the
Company and make the representations on behalf of the Companyas set forth in
this Contract.  Federated National Insurance Company  25 FHCF-2017K  Rule
19-8.010 F.A.C. 

--------------------------------------------------------------------------------